REASONS FOR ALLOWANCE

Claims 1-4, 6, 8-14, 16-20 are allowable as amended by the applicants.
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding claim 1, the prior art discloses most of the claimed invention; however, the prior art does not disclose a vented garment comprising an exterior garment assembly having a first plurality of openings extending through the exterior garment assembly; and an interior garment assembly comprising an interior panel and a first middle panel that are attached together along a plurality of seams defining edges of one or more chambers, the interior garment assembly having a second plurality of openings extending through one or more seams of the plurality of seams attaching the interior panel and the first middle panel, the first middle panel being positioned between the interior panel and the exterior garment assembly; wherein the exterior garment assembly is attached to the interior garment assembly at one or more locations that cause at least a portion of the first plurality of openings to be offset from at least a portion of the second plurality of openings along the one or more seams, 
wherein each of the plurality of seams of the interior garment assembly comprises a seam width that extends between a first seam edge and a second seam 

Regarding claim 12, the prior art discloses most of the claimed invention; however, the prior art does not disclose a vented apparel system comprising: an exterior garment comprising an exterior panel having a first plurality of openings extending through one or more portions of the exterior panel; and an interior garment having an interior panel and a middle panel that are attached together along a plurality of seams defining edges of one or more chambers, the interior garment further having a second plurality of openings extending through one or more seams of the plurality of seams attaching the interior panel and the middle panel, the middle panel being exterior to the interior panel; wherein when the exterior garment is worn over the interior garment, the middle panel is positioned between the interior panel and the exterior panel and at least a portion of the first plurality of openings are offset from at least a portion of the second plurality of openings along the one or more seams, wherein each of the plurality of seams comprises a seam width that extends between a first seam edge and a second seam edge, wherein each of openings the second plurality of openings are positioned between the first seam edge and the second seam edge of the one or more seams of the plurality of seams.

Regarding claim 16, the prior art discloses most of the claimed invention; however, the prior art does not disclose a method of making a vented garment, the 
the second plurality of openings after the interior garment assembly is attached to the exterior panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732